Dismissed and Opinion Filed March 4, 2015




                                           S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-01522-CV

                            IN THE INTEREST OF A.R.J., A CHILD

                        On Appeal from the 302nd Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DF-00-14914-U

                               MEMORANDUM OPINION
                         Before Justices Francis, Lang-Miers, and Whitehill
                                     Opinion by Justice Francis
          In a letter dated February 9, 2015, the Court notified appellant that her notice of appeal

was untimely. We informed appellant that her notice of appeal was filed within the fifteen-day

grace period and that she could remedy the problem by filing an extension motion by February

24, 2015. See TEX. R. APP. P. 26.3. We cautioned appellant that failure to file an extension

motion by the date requested would result in dismissal of her appeal without further notice. As

of today’s date, appellant has not filed a motion for an extension of time to file a notice of

appeal.

          If no post-judgment motion extending the appellate timetable is filed, a notice of appeal

is due thirty days after the date the judgment is signed. See TEX. R. APP. P. 26.1. An extension

of time may be granted if an appellant files a notice of appeal within fifteen days of the deadline

and files a motion complying with rule of appellate procedure 10.5(b). See TEX. R. APP. P. 26.3
& 10.5(b). Without a timely filed notice of appeal, this Court lacks jurisdiction. TEX. R. APP. P.

25.1(b).

       Appellant is appealing an order signed on October 17, 2014. Appellant did not file a

post-judgment motion extending the appellate timetable. Accordingly, the notice of appeal was

due on November 16, 2014, thirty days after the date the order was signed. See TEX. R. APP. P.

26.1. Appellant filed her notice of appeal on November 21, 2014.

       Appellant did not file a timely notice of appeal or a motion for an extension of time to file

a notice of appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a).




141522F.P05                                          /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF A.R.J., A CHILD                On Appeal from the 302nd Judicial District
                                                  Court, Dallas County, Texas.
No. 05-14-01522-CV                                Trial Court Cause No. DF-00-14914-U.
                                                  Opinion delivered by Justice Francis.
                                                  Justices Lang-Miers and Whitehill,
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee TONY LEE CONNER recover his costs of this appeal
from appellant ANDERIA JONES.


Judgment entered March 4, 2015.




                                            –3–